IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


RONALD PHILIPS,

              Appellant,

v.                                                       Case No. 5D15-338

NATIONSTAR MORTGAGE, LLC,

              Appellee.

________________________________/

Opinion filed March 24, 2016

Appeal from the Circuit Court
for Marion County,
Robert W. Hodges, Judge.

Ronald Philips, Masaryktown, pro se.

David W. Rodstein, of Padula Hodkin,
PLLC, Boca Raton, for Appellee.


PER CURIAM

       Ronald Philips ("Appellant") appeals the trial court's entry of final judgment of

foreclosure in favor of Nationstar Mortgage, LLC ("Nationstar").         Appellant raises

several issues on appeal. We affirm as to all, except for the final judgment's inclusion of

awards regarding specific expenses for which there was no proof. Appellant asserts

that there was no evidence presented by Nationstar during the non-jury trial to justify the

inclusion of the amounts listed in the final judgment for hazard insurance, property
inspections, attorney’s fees, filing fees, service fees, title search costs, and statutory

mailing fees. Commendably, Nationstar concedes this point. We agree that it was error

to include those amounts in the final judgment. "[A]ppellate courts do not generally

provide parties with an opportunity to retry their case upon a failure of proof." Wolkoff v.

Am. Home Mortg. Servicing, Inc., 153 So. 3d 280, 283 (Fla. 2d DCA 2014) (alteration in

original) (quoting Correa v. U.S. Bank Nat'l Ass'n, 118 So. 2d 952, 956 (Fla. 2d DCA

2013)). Therefore, we affirm in part, reverse in part, and remand with instructions for

the trial court to enter an amended final judgment in favor of Nationstar, which shall

exclude any amounts for hazard insurance, property inspections, attorney’s fees, filing

fees, service fees, title search costs, and statutory mailing fees, but will otherwise be in

accordance with the original final judgment.

       AFFIRMED       IN   PART,     REVERSED        IN    PART,     REMANDED         WITH

INSTRUCTIONS


PALMER, TORPY, AND EDWARDS, JJ., concur.




                                               2